Case 8:20-cv-01220-CJC-KES Document 19 Filed 07/14/20 Page 1 of 5 Page ID #:161



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896-6000
     Facsimile: (213) 896-6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                             UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16                        SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,   Case No. 8:20-CV-01220 CJC (KESx)
     and DOES 1 through 50,
19                                              Assigned to: Hon. Cormac J. Carney
                 Plaintiffs,                    Magistrate Judge: Karen E. Scott
20
           vs.                                  NOTICE OF PENDENCY OF
21                                              OTHER ACTIONS OR
     U.S. DEPARTMENT OF HOMELAND                PROCEEDINGS
22   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD R.
23   WOLF, Acting Secretary, U.S. Department
     of Homeland Security; MATTHEW
24   ALBENCE, Acting Director, U.S.
     Immigration and Customs Enforcement,
25
                 Defendants.
26
27
28
Case 8:20-cv-01220-CJC-KES Document 19 Filed 07/14/20 Page 2 of 5 Page ID #:162



 1   Sheri Porath Rockwell (SBN 165726)
     sheri.rockwell@sidley.com
 2   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 3   Los Angeles, CA 90067
     Telephone: (310) 595-9500
 4   Facsimile: (310) 595-9501
 5   Evan Caminker (pro hac vice forthcoming)
     caminker@umich.edu
 6   Dean Emeritus and Branch Rickey Collegiate Professor of Law
     University of Michigan Law School*
 7   701 South State Street, 3250 South Hall
     Ann Arbor, MI 48109-1215
 8   Telephone: (734) 763-5221
 9   Mark E. Haddad (SBN 205945)
     markhadd@usc.edu
10   USC Gould School of Law*
     UNIVERSITY OF SOUTHERN CALIFORNIA
11   699 Exposition Blvd.
     Los Angeles, CA 90089
12   Telephone: (213) 675-5957
13   * University affiliation provided
     for identification purposes only
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 8:20-cv-01220-CJC-KES Document 19 Filed 07/14/20 Page 3 of 5 Page ID #:163



 1         Pursuant to Local Rule 83-1.3.1, counsel for Plaintiffs hereby provide Notice of
 2   the Pendency of the following actions:
 3
 4      1. President and Fellows of Harvard College and Massachusetts Institute of
 5         Technology v. U.S. Dept. of Homeland Security et al., United States District
 6         Court, District of Massachusetts, Case No. 1:20-cv-11283, filed on July 8, 2020
 7         (the “Harvard Action”).
 8
 9      2. The State of California v. U.S. Dept. of Homeland Security et al., United States
10         District Court, Northern District of California, Case No. 3:20-cv-04592, filed
11         on July 9, 2020 (the “State of California Action”).
12
13      3. Regents of the University of California v. U.S. Dept. of Homeland Security et
14         al., United States District Court, Northern District of California, Case No. 3:20-
15         cv-04621, filed on July 10, 2020 (the “California Regents Action”).
16
17      4. Johns Hopkins University v. U.S. Dept. of Homeland Security et al., United
18         States District Court, District of Columbia, Case No. 1:20-cv-01873, filed on
19         July 10, 2020 (the “Johns Hopkins Action”).
20
21      5. Commonwealth of Massachusetts et al. v. U.S. Dept. of Homeland Security et
22         al., United States District Court, District of Massachusetts, Case No. 1:20-cv-
23         11311, filed on July 13, 2020 (the “Seventeen States Action”).
24
25      6. University of Oregon et al. v. U.S. Dept. of Homeland Security et al., United
26         States District Court, District of Oregon, Case No. 6:20-cv-01127, filed on July
27         13, 2020 (the “Oregon Action”).
28


                                                1
Case 8:20-cv-01220-CJC-KES Document 19 Filed 07/14/20 Page 4 of 5 Page ID #:164



 1         Each of the actions is filed against the U.S. Department of Homeland Security,
 2   U.S. Immigration and Customs Enforcement (“ICE”), Chad F. Wolf, in his official
 3   capacity as Acting Secretary of the United States Department of Homeland Security;
 4   and Matthew Albence, in his official capacity as Acting Director of ICE, and
 5   challenge as unlawful an order of July 6, 2020 issued by ICE through the Student and
 6   Exchange Visitor Program that rescinds guidance ICE issued on March 9, 2020 and
 7   March 13, 2020 and requires international students with F-1 status in the United States
 8   to attend in-person classes in order to retain their “Active” status (the “July
 9   Guidance”). Each complaint seeks declaratory and injunctive relief.
10
11                                           Respectfully submitted,
12   Date: July 14, 2020
13                                           /s/ David R. Carpenter**
14                                           Lisa M. Gilford
                                             David R. Carpenter
15                                           Stacy Horth-Neubert
16                                           Sheri Porath Rockwell
                                             SIDLEY AUSTIN LLP
17
18                                           /s/ Mark D. Rosenbaum
19                                           Mark D. Rosenbaum
                                             PUBLIC COUNSEL
20
21                                           /s/ Evan Caminker
22                                           Evan Caminker
                                             Dean Emeritus and Branch Rickey Collegiate
23                                           Professor of Law
24                                           University of Michigan Law School
                                             (Affiliation for identification purposes only)
25
26
27
28


                                                 2
Case 8:20-cv-01220-CJC-KES Document 19 Filed 07/14/20 Page 5 of 5 Page ID #:165



 1                                           /s/ Mark E. Haddad
 2                                           Mark E. Haddad
                                             USC Gould School of Law
 3                                           University of Southern California
 4                                           (Affiliation for identification purposes only)

 5                                           Attorneys for Plaintiffs Z.W., C.Y., X.Y., A.G.,
 6                                           M.X., Z.L., W.R., and DOES 1-50

 7   * University affiliation provided for identification purposes only.
 8
     **Filer attests that all signatories listed, and on whose behalf the filing is submitted,
 9   concur in the filing’s content and have authorized the filing.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
